Title: To John Adams from William Jones, 13 April 1813
From: Jones, William
To: Adams, John



Sir
Navy Department April 13. 1813


I am honored with yours of the 5th. Instant and the President had put into my hands your letter to him on the same subject.
Well may you Sir feel a consious pride in recognizing in the hero’s who adorn our Navy, the youthful midshipmen of your own creation. I assure you Sir that nothing but my inability to comply with your wishes in respect to young Marston could for a moment withhold the warrant he solicits. But Sir on entering upon the duties of my Station I found that more midshipmen had been appointed than is provided for by law and consequently, I have been precluded from gratifying the ardour of many a gallant youth.
The number however by various occurences will soon be reduced and ere long our Naval force increased. Mr Marston shall be among the first appointed and in the meantime if he were to volunteer his services with Commodore Rodgers he would derive great advantage.
With sincere wishes for the happiness & tranquility of the residue of your honorable and useful life I am with the highest respect / Sir your Obedt Servt


W Jones